Title: To Thomas Jefferson from William Bache, 26 December 1802
From: Bache, William
To: Jefferson, Thomas


          
            Dear Sir, 
            George Town Decr. 26th. 1802.
          
          I was desirous of speaking with you yesterday to request you to releive me from an embarrassment arrising from a bad calculation I made respecting the expences of my journey to Philaa. I left Albemarle with 130 dollars and the enormous expences of coach hire, with the stoppages occasioned by the necessities of the little children have nearly exhausted my fund. I will esteem it a great obligation if you will lend me one hundred dollars, which I will remit to you immediately upon my arrival at Philadelphia where I have funds. This will be an act of friendship added to many others which will be gratefully remembered by your sincere friend.
          
            William Bache
          
        